Title: IV. Jefferson’s Notes on the History of the Medals, [ca. 8 July 1792]
From: Jefferson, Thomas
To: 



[ca. 8 July 1792]

Congress voted medals to several officers and directed Rob. Morris their minister of finance to have them made. He authorized Colo. Humphreys to have this done in Europe. Colo. Humphreys had contracted for some of them, had made some paiments, and left the whole business to be finished by me. I made contracts for the rest, and the whole of those named in Mr. Morris’s list, were compleated and one medal either in gold or silver (according to the vote) was made for each officer and a set in silver for Genl. Washington. All this was paid for by Mr. Grand on my orders. The two sets of medals were brought by me and delivered to the President, who was thought the proper person to deliver those destined for the officers to themselves. Adml. Jones’s having been last ordered, was not finished till after I left France, and so was left for Mr. Short to look to.
Congress by their resolution of July 27. 87. directed me to present a set of these medals to the different powers of Europe, to the universities of Europe, to certain officers there, and to send 215. sets to America. Those for Europe I supposed would be about 110. sets. It was necessary that each set should be arranged in a box; on trial of different cabinet makers, one Upton was found to make the boxes best and on the best terms, and as it would be a work of time to have so many made by one hand, he was set about them in due time. It was necessary he should recieve his money from time to time and in small sums. I found it therefore less inconvenient  to pay him those little sums myself from time to time than to load Mr. Grand’s accounts with such a number of small orders. Hence it happened that the paiments to him entered into my accounts while the other paiments in general were made by Mr. Grand. The boxes made were lodged at Mr. Grand’s office, and Upton was going on with the work when I left Paris. Hurry at my departure, and a firm expectation of returning prevented my settling with him and taking his receipt for the sums I had paid him, and my destination being afterwards changed it was impossible for me to offer to the Auditor any other voucher than my own oath. The boxes deposited with Mr. Grand are a further voucher. After I returned to America Genl. Lee applied to me for the medal voted him by Congress, which Mr. Morris’s list had by mistake omitted, and producing to me the resolution of Congress for the purpose I put it in hand with Wright to be executed in Philadelphia. Wright, as well as I recollect, would not agree to warrant against the quality of the steel. His dies broke after they were executed, so that this matter was not concluded when I left Philada.
It may be observed that so much of the resolution of Congress as respects the whole of the medals to be made and presented (except those to the officers themselves and the set to Genl. Washington) remains still to be executed, and that a considerable expense is already incurred in the proceeding to execute it.
Besides the expences for the medals presented in my accounts, I presume other details will be found in Colo. Humphrey’s and Mr. Short’s.
All the papers in my possession respecting them are now returned to the Auditor.
